Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reason for Allowance
2.	Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art Tenny et al. (US 9,781,744) discloses “a method and system provide determining whether to pursue grant free transmission in accordance with a size of at least one packet in a first buffer of at least one buffer and determining a size of a grant free transport block(GFTB) in accordance with a configuration of radio resources available for grant free transmission in instances where grant free transmission is to be utilized” (Col. 1; lines 51-61). Another prior art Akkarakaran et al. (US 2018/0309552) discloses “data bits may be stored in the buffer prior to being communicated in an UL transmission”. (para 0077). None of the prior art of record do not disclose or render obvious the claimed limitations, including:
“receiving packets, from one or more user devices, at a terminal; placing the packets on a first input queue and/or a second input queue; determining a priority and/or service class for each packet; en-queueing the packets onto a plurality of output queues including at least a first output queue and a second output queue based, at least in part, on the determined priority and/or service class; detecting one or more eligible scrambled and coded multiple access (SCMA) slots within a frame of a communication system; identifying available SCMA slots, from the eligible SCMA slots, that are useable for transmitting data; and de-queueing packets from the first output queue onto the frame via one or more SCMA bursts encompassing at least one available SCMA slot, wherein the 

Conclusion
	3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMINA CHOUDHRY whose telephone number is (571)270-7102.  The examiner can normally be reached on Monday to Thursday (7:30 a.m. to 5.00p.m.).
                                    If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMINA F CHOUDHRY/Primary Examiner, Art Unit 2462